Citation Nr: 1000296	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-04 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for a left knee 
disability. 

3.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1970.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2006 
rating decision issued by the Department of Veterans Affairs 
(VA) Hartford Regional Office (RO) in Newington, Connecticut.

The Veteran testified before a Decision Review Officer (DRO) 
at the RO in March 2007; a copy of the transcript is of 
record.

In November 2008, the Board remanded the case to provide the 
Veteran opportunity to testify at a hearing before the Board 
at the RO (Travel Board).  In July 2009, the Veteran 
testified at a Travel Board hearing before the undersigned 
Acting Veterans Law Judge at the RO; a copy of the transcript 
is of record.  The case has now returned to the Board for 
further appellate action.

At his July 2009 hearing, the Veteran withdrew his appeal 
with respect to the issue of entitlement to service 
connection for a right knee disability.  See 38 C.F.R. 
§ 20.204 (2009).  Therefore, this issue is no longer in 
appellate status.


FINDINGS OF FACT

1.  Although a low back injury with occasional pain was noted 
on the Veteran's examination for entrance into service, 
competent medical evidence reflects no increase in severity 
during active duty service.

2.  The Veteran's current low back disability was not present 
in service or until many years thereafter and competent 
medical evidence of record is against it being related to a 
disease or injury in service.

3.  Although a left knee injury with negative X-rays was 
noted on the Veteran's examination for entrance into service, 
competent medical evidence reflects no increase in severity 
during active duty service.

4.  The Veteran's current osteoarthritis of the left knee was 
not present in service or within one year of discharge from 
service and competent medical evidence of record is against 
it being related to a disease or injury in service.

5.  Bilateral hearing loss was not present in service or 
until years thereafter, and the competent medical evidence of 
record is against it being related to service.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1137, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304(b), 3.306 (2009).

2.  Osteoarthritis of the left knee was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1137, 1153, 
5103, 5103A, 5107(West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(b), 3.306, 3.307, 3.309 (2009).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Collectively, in October 2005 and March 2006 letters, the 
Veteran received notice compliant with the holdings in 
Pelegrini and Dingess/Hartman.  

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and VA treatment records.  
The Veteran testified, during his March 2007 and July 2009 
hearings, that he had undergone additional treatment with 
private physicians for his disabilities, but did not recall 
the names of the doctors or when he had received treatment.  
He also testified that records of such treatment were 
unavailable for procurement.  The Board observes that, where 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist."  Counts v. Brown, 6 Vet. App. 
473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).

The Veteran was also provided a proper VA audiological 
examination and the record contains medical opinions based on 
review of the claims file with respect to the Veteran's 
claims for low back and left knee disabilities.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that has not been obtained 
that is necessary for a fair adjudication of the matters 
decided herein on appeal.  Moreover, copies of the hearing 
transcripts and various statements submitted by the Veteran, 
or on his behalf, are associated with the record.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  

General Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  With chronic disease shown as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This does not 
mean that any manifestation of joint pain in service will 
permit service connection for arthritis first shown as a 
clearcut clinical entity, at some later date.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Also, certain chronic diseases, including arthritis and 
sensorineural hearing loss, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

However, pain alone, without a diagnosed or identifiable 
underlying malady or condition does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

A veteran who served during a period of war is presumed to be 
in sound condition when enrolled for service, except for any 
defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  
This presumption has been extended to any veteran who served 
in the active military, naval, or air service after December 
31, 1946.  38 U.S.C.A. § 1137.  Only such conditions as are 
recorded in examination reports are to be considered as 
"noted."  38 C.F.R. § 3.304(b).  The Veteran's reported 
history of the pre-service existence of a disease or injury 
does not constitute notation of such disease or injury, but 
is considered with all other evidence in determining if the 
disease or injury preexisted service.  See Paulson v. Brown, 
7 Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to service and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that (1) the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.; see also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Low Back and Left Knee

The Veteran contends that service connection is warranted for 
his current low back and left knee disabilities because they 
were incurred during active duty service, or in the 
alternative, that his disabilities preexisted service and 
were aggravated therein.  During his March 2007 and July 2009 
hearings, the Veteran testified that he injured his back and 
left knee prior to service and continued to experience 
symptoms such as pain throughout active duty and to the 
current day.  

The December 1965 enlistment examination report documents the 
Veteran's reports of previous injuries to his low back and 
left knee.  He was noted to have injured his low back and 
left knee in a March 1965 automobile accident, but X-rays 
following the incident were negative for knee abnormalities 
and demonstrated only a transitional 5th lumbar vertebra.  
Other service treatment records reflect that the Veteran 
sought treatment for complaints of low back and left knee 
pain on multiple occasions throughout active duty service.  

In January 1967, the Veteran was referred to the orthopedic 
clinic for complaints of knee pain and diagnosed with Osgood-
Schlatter's disease.  X-rays showed possible old Osgood-
Schlatter's disease with an incomplete fusion of the anterior 
tibial spine.  Two months later, in March 1967, a definite 
prominence of the left tibial tuberosity was noted, and low 
back strain was also diagnosed.  A cast was placed on the 
Veteran's left knee in April 1967 to treat his Osgood-
Schlatter's disease.  

The Veteran again complained of pain in his low back and both 
knees in November 1968, and was noted to have been involved 
in a motor vehicle accident two months previously.  Physical 
examination and X-rays were negative for abnormalities.  The 
Veteran was diagnosed with bruises.  

A month later, in December 1968, the Veteran was again 
referred to the orthopedic clinic for complaints of low back 
and left knee pain.  Physical examination revealed no 
significant defects of the back and the Veteran's tibial 
tuberosity was compatible with healed Osgood-Schlatter's 
disease.  X-rays of the back and knee in January 1969 were 
normal.  Low back pain and osteochondrosis of the tibial 
tuberosity were diagnosed.  

Upon separation examination in August 1970, clinical findings 
for the Veteran's spine and lower extremities were normal.  
The examining physician noted the Veteran's complaints of 
recurrent back pain, with the most recent episode occurring 
in June 1969 and necessitating hospitalization for a strain 
of the paralumbar muscles.  There had been no complaints of 
back pain in the last 20 months.  

Initial post-service treatment for complaints related to the 
low back and knee were documented in October 1996, when a 
physical examination indicated a prominent left tibial 
tuberosity and probable Osgood-Schlatter's disease of the 
knee.  The Veteran also reported that he had injured his back 
three years previously in an automobile accident, when 
chronic lumbar spine strain was diagnosed.  

In this case, the presumption of soundness is not for 
application as preexisting low back and left knee injuries 
were noted on the December 1965 examination for entrance into 
service.  38 U.S.C.A. § 1111.  The Veteran also has 
complained of pain related to his low back and left knee 
throughout service and consistently provided a history of 
preexisting injuries.  In addition, a VA physician in 
September 2007 determined that the Veteran's medical records 
documented injuries to the low back and knee prior to his 
enlistment into active duty service.  Thus, clear and 
unmistakable evidence shows that the Veteran had low back and 
left knee injuries prior to service.

The Board must now determine whether the Veteran's 
preexisting injuries were aggravated in service.  As noted 
above, a preexisting disability will be considered to have 
been aggravated by active service when there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  

In this case, there is clear and unmistakable evidence that 
the Veteran's preexisting low back and left knee injuries did 
not increase in severity during service.  While the Veteran 
complained of, and was treated for, low back and left knee 
pain on several occasions during service, a physical 
examination in December 1968, less than two years before his 
separation, was negative for significant defects of the back 
and consistent with healed Osgood-Schlatter's disease of the 
left knee.  X-rays of both joints in January 1969 were 
normal.  His August 1970 separation examination contained no 
abnormal findings related to the spine or lower extremities.  
In this regard, the Board notes that the August 1970 examiner 
specifically indicated that the Veteran had made no 
complaints of back pain during the last 20 months following 
hospitalization for low back pain attributed to strain of the 
paralumbar muscles in June 1969.  

The post-service record is also devoid of competent evidence 
of a showing aggravation during service.  There is no post-
service evidence of treatment for low back or left knee 
disabilities until August 2006, when mild scoliosis, 
degenerative disc disease and facet joint disease of the 
lumbar spine and mild osteoarthritis in the medial 
compartment of the left knee were diagnosed based on VA X-
rays.  Furthermore, the VA physician, who reviewed the claims 
file in September 2007, opined that the Veteran's current low 
back and left knee disabilities had no relationship to his 
preexisting injuries or to complaints of low back and left 
knee pain treated during service.  

With regard to the low back claim, this physician opined that 
it is not at least as likely as not that the Veteran's 
current low back disability is related to the low back 
problems documented in service.  Service treatment records 
reflect multiple visits for strain only with a well-
documented pre-service injury, and no medical visits for any 
back problems for the final 20 months period to his 
separation.  Also post-service medical records document no 
specific medical finding concerning the back until August 
2006.  

With regard to the left knee, the September 2007 VA physician 
opined that it is not at least as likely as not that the 
Veteran's current left knee disability is related to the left 
knee problems documented in service.  The Veteran had two 
documented injuries to his left knee prior to service-a 
motor vehicle accident three years prior and also a 
basketball injury.  The persistent diagnosis of Osgood 
Schlatter's in his service treatment records is a benign 
condition and is not a known cause of degenerative changes 
many years later.  As discussed in a medical journal, Osgood-
Schlatter's usually is a benign and self-limited condition 
and conservative measures are the mainstay of therapy.  
Symptoms typically resolve over the course of 6 to 18 months 
and it typically subsides with the closure of the proximal 
tibial growth plate at skeletal maturity. 

The Veteran's relatively recent contentions and testimony 
assert, in part, that his preexisting injuries were 
aggravated in service.  However, these contentions are 
outweighed by the service treatment records and post-service 
treatment records that are negative for complaints of low 
back and left knee pain until August 2006, more than 35 years 
after service, and by the opinion of the September 2007 VA 
physician, who reviewed the Veteran's claims file.  

The Board must therefore conclude that the weight of the 
evidence is against a finding that the Veteran's preexisting 
low back and left knee injuries were aggravated in service.

Even if the Board found that the Veteran's low back and left 
knee injuries did not exist prior to service, service 
connection on a direct or presumptive basis is also not 
warranted.  While the record establishes the presence of the 
first two elements necessary for service connection-current 
disabilities and in-service injuries-the weight of the 
evidence is against the finding of a nexus between the 
Veteran's current low back and left knee disabilities and his 
active duty service.  

The Veteran has reported a continuity of symptoms, stating 
that his back and knee pain began during service and have 
continued since that time, but these statements must be 
weighed against the other evidence of record, including the 
lack of any objective evidence of treatment pertaining to the 
low back and left knee until August 2006, more than 35 years 
after the Veteran's separation from active duty service.  In 
addition, while the Veteran has been diagnosed with 
osteoarthritis of the left knee, the absence of any clinical 
evidence for decades after service weighs the evidence 
against a finding that the Veteran's current disabilities 
were present in service or in the year immediately after 
service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Also weighing against the Veteran's report of a continuity of 
symptoms is the medical opinion of the September 2007 VA 
physician.  After reviewing the complete claims file, 
including the Veteran's service treatment records, the VA 
doctor found that the Veteran's current disabilities were not 
related to his complaints of low back and left knee pain 
during service.  A full rationale was provided for this 
opinion, with the VA doctor noting that the Veteran was only 
treated during service for lumbar strain and that Osgood-
Schlatter's disease of the left knee is not known to result 
in degenerative changes.  

While the Veteran has provided testimony linking his current 
low back and left knee disabilities to service, as a lay 
person he is not competent to provide an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The Veteran is competent to report 
observable symptomatology, such as back and knee pain, but 
his opinion as to the cause of those symptoms simply cannot 
be accepted as competent evidence.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's claimed low back and 
left knee disabilities was more than 35 years after his 
separation from active duty service.  In addition, there is 
no medical evidence that the Veteran's current low back 
disability or left knee osteoarthritis are related to his 
active duty service, either through direct incurrence, on a 
presumptive basis or as a result of aggravation.  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claims, and they are therefore 
denied.  38 U.S.C.A. § 5107(b).

Hearing Loss

The Veteran contends that his current bilateral hearing loss 
is the result of noise exposure during active duty service.  
He testified, during his July 2009 hearing, that he served as 
a fireman with a combat unit on the flight line and was often 
exposed to loud noises such as bombs exploding.  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385. 

Service treatment records are negative for complaints of, or 
treatment for, hearing loss.  An audiogram conducted during 
the Veteran's August 1977 separation examination showed 
normal hearing with no diagnosis of hearing loss.  On 
audiological testing, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
5
0
0
0

The Board notes that at 6000 Hertz, pure tone thresholds were 
noted as 10 decibels in both ears.

While the Veteran argued, at his July 2009 hearing, that his 
separation examination did not adequately measure hearing 
loss in the higher frequencies, the August 1970 audiogram did 
test hearing acuity through 6000 Hertz (Hz).  

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran was initially diagnosed with bilateral hearing 
loss during a VA audiological consultation in August 2006.  
He reported a history of longstanding hearing loss for over 
30 years, and the August 2006 VA audiologist diagnosed mild 
sensorineural hearing loss at 500 Hertz and above 1500 Hertz 
in the right ear, recovering to within normal at 1000 Hertz 
in both ears, and sloping to severe at 8000 Hertz in the left 
ear.  Word recognition was judged to be good at 80 percent in 
the right ear and fair at 72 percent in the left ear.  While 
the August 2006 VA audiologist did not report the exact pure 
tone thresholds used to diagnose hearing loss, the Veteran's 
speech recognition scores using the Maryland CNC Test were 
less than 94 percent and, thus, met the provisions of 
38 C.F.R. § 3.385 for impaired hearing in both ears. 

An audiogram performed at a November 2007 VA audiological 
examination measured pure tone thresholds of sufficient 
severity to meet the criteria for hearing loss under 
38 C.F.R. § 3.385 without consideration of the Veteran's 
speech recognition scores.  On audiological testing, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
60
60
70
LEFT
25
20
60
60
65

Word recognition was 88 percent in the right ear and 84 
percent in the left ear.  As a result, the November 2007 VA 
examiner diagnosed mild to moderately severe sensorineural 
hearing loss above 1000 Hertz through 4000 Hertz, 
bilaterally.  Therefore, the record clearly demonstrates a 
current diagnosis of bilateral hearing loss.  

The record also establishes that the presence of an in-
service injury, i.e., exposure to acoustic trauma.  The 
Veteran testified, in July 2009, that he served in a combat 
zone in Vietnam as a fireman on the flight line where he was 
exposed to many loud noises, including bombs exploding.  His 
DD Form 214 reflects that his last duty assignment was with 
the 408 Combat Support Squadron, and personnel records show 
that the Veteran served as a rescue specialist and fire 
protection specialist.  While the record does not establish 
the Veteran's actual participation in combat, the Board finds 
that the evidence supports the Veteran's assertions that he 
incurred noise exposure during service.
  
Considering the circumstances of the Veteran's service, and 
resolving all doubt in the Veteran's favor, the Board 
concedes that he was likely exposed to some, and possibly 
significant, noise exposure in service.  In addition, the 
Veteran is competent to assert the occurrence of in-service 
injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Thus, although there is no objective evidence to 
support a specific incident of acoustic trauma in service, 
the Board accepts the Veteran's assertions of in-service 
noise exposure as credible at least with regard to his active 
duty.  Two of the three elements necessary for service 
connection-a current disability and an in-service injury-
are therefore demonstrated.

The Veteran has also reported a continuity of symptomatology 
since service.  The history he has provided is to the effect 
that his hearing loss began during active duty service 
following a bomb explosion on the flight line, but that he 
did not seek any medical treatment for hearing loss prior to 
August 2006, more than 35 years after his discharge from 
active duty service.  Thus, there is no record of the 
Veteran's hearing loss in the decades following his discharge 
from service and his claim for VA compensation.  The lack or 
absence of any clinical evidence both during and for decades 
after service weighs against a finding that the Veteran's 
hearing loss was present for the many years between service 
and his 2006 complaints.  Maxson, 230 F.3d at 1333.

The record also contains no competent medical evidence 
linking the Veteran's current hearing loss to his active duty 
service.  To the contrary, the only medical opinion of record 
is that of the November 2007 VA examiner who concluded that 
the Veteran's current hearing loss was not related to 
service.  Given hearing was within normal limits bilaterally 
on all testing during the Veteran's service in the military, 
including his separation examination, this VA examiner opined 
that it is not likely that his hearing loss is related to his 
service in the military.  This opinion was rendered following 
the conduct of an audiogram, a physical examination, and 
complete review of the Veteran's claims file.  See Barr v. 
Nicholson, 21. Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).

The Board has considered the testimony of the Veteran 
connecting his hearing loss to service, but as a lay person, 
he is not competent to provide an opinion concerning medical 
causation.  See Espiritu, 2 Vet. App. at 494.  The Board 
acknowledges that the Veteran is competent to testify as to 
observable symptoms, such as loss of hearing, but finds that 
his opinion as to the cause of the loss simply cannot be 
accepted as competent evidence.  See Jandreau, 492 F.3d at 
1376-1377; Buchanan, 451 F.3d at 1336. 

The post-service medical evidence of record therefore shows 
the first evidence of claimed hearing loss meeting the 
provisions of 38 C.F.R. § 3.385 was more than 35 years after 
his separation from active duty service, after his claim for 
service connection was received.  In addition, the only 
competent medical opinion of record, that of the November 
2007 VA audiologist, weighs against the claim.  The Board has 
considered the Veteran's reported continuity of 
symptomatology, but concludes that the weight of the evidence 
is against a nexus between his current hearing loss and 
active duty service.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claim, and 
it is denied. 


ORDER

Entitlement to service connection for a low back disability 
is denied. 

Entitlement to service connection for a left knee disability 
is denied. 

Entitlement to service connection for bilateral hearing loss 
is denied. 



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


